J-S26044-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                                             :
                   v.                        :
                                             :
JERRY RANSOME,                               :
                                             :
                        Appellant            :     No. 725 EDA 2015

             Appeal from the Judgment of Sentence June 21, 2013,
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0006515-2007

BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                              FILED MAY 16, 2016

      Jerry Ransome (Appellant) appeals from the judgment of sentence

entered following his convictions for second-degree murder, robbery,

aggravated     assault,    conspiracy   to       commit   robbery,   possession   of

instruments of a crime, and multiple violations of the Uniform Firearms Act.

We affirm.

      The trial court summarized the relevant factual and procedural history

of this case as follows.

            On October 3, 2006, at approximately 9:20 pm, Gary
      Roemhild, Kevin Roemhild, Keith Pena and the decedent, Michael
      Thierry, were standing on the front steps of 1500 Rosalie Street,
      where Gary rented an apartment. As the complainants were
      conversing with each other, [Appellant] and his cohorts, all of
      whom were armed, approached them.

           Sensing that a robbery was about to occur, Gary
      attempted to run inside. He could not open the door before
      [Appellant’s] brother, Isaiah Ransome, who was holding a
      handgun, grabbed Gary and demanded that he empty his


* Retired Senior Judge assigned to the Superior Court.
J-S26044-16


     pockets. Keith Pena was standing on the steps next to Gary.
     Appellant, who brandished a .32 caliber revolver, robbed Pena.
     Kevin Roemhild and Michael Thierry were at the bottom of the
     steps, near the pavement. Eric Gales pointed a .22 caliber rifle
     at Kevin Roemhild’s head during the robbery. Sean Gordine
     confronted Michael Thierry.

           Gary, Keith and Kevin each gave up their money, wallets
     and cell phones. Michael Thierry dropped his keys and cell
     phone and ran. At that point, all four defendants turned toward
     Thierry and started shooting. Thierry was shot in the head and
     groin and collapsed near the intersection of Rosalie and Horrocks
     Streets. As they fled, the defendants turned their weapons on
     the surviving victims and fired multiple gunshots at them.

           Police arrived on scene within a few minutes. They found
     Thierry lying in the street. Thierry was taken to the hospital,
     where he died three days later.

           Over the next several months, homicide detectives
     interviewed the victims and spoke with several witnesses. One
     of those witnesses was [Appellant’s] brother, Jamil Ransome.
     Jamil gave information to the police that implicated both of his
     brothers and Gordine.

           Following his arrest, [Appellant] voluntarily gave a
     statement to police admitting his involvement in the robbery and
     shooting.     Appellant told police that his gun went off
     accidentally.

            At trial, the surviving victims and multiple bystanders who
     observed the robbery and subsequent shooting positively
     identified [Appellant] as one of the shooters.                 The
     Commonwealth also presented testimony from several police
     officers and the medical examiner, ballistics evidence linking the
     defendants to the crime, inculpatory statements and letters
     [Appellant] made after the shooting, and a cell phone video
     depicting all four defendants playing Russian roulette with a .32
     caliber handgun. Appellant did not have a license to carry a
     firearm.

                                         ***




                                   -2-
J-S26044-16


           The defendants were jointly tried by jury before the
     Honorable Carolyn Engle Temin. [Appellant was 17 years old at
     the time of the incident. He was tried as an adult along with his
     co-defendants.] On June 13, 2008, the jury returned a partial
     verdict finding all four defendants not guilty of first degree
     murder, but deadlocking on the remaining charges.

            A second jury trial was set to commence in May of 2009.
     Prior to the start of trial, the Commonwealth asked Judge Temin
     to reconsider several evidentiary rulings she had made prior to
     [Appellant’s] first trial. Specifically, the Commonwealth sought
     the introduction of cell phone records and writings made by one
     or more of the defendants that had been ruled inadmissible at
     the previous trial. Judge Temin denied the Commonwealth’s
     Motion to Reconsider.         The Commonwealth appealed Judge
     Temin’s ruling to the Pennsylvania Superior Court, which vacated
     her order. On March 31, 2011, defense counsel filed a Petition
     for Allowance of Appeal in the Pennsylvania Supreme Court.
     This Petition was denied on June 2, 2011. Appellant’s case was
     then scheduled for retrial.

             On December 14, 2012, at the conclusion of a second jury
     trial, the jury found [Appellant] guilty of second degree murder,
     three counts of robbery (F-1), three counts of aggravated
     assault (F-1), criminal conspiracy, possession of an instrument
     of crime (PIC) and violating §§ 6106 and 6108 of the Uniform
     Firearms Act.

            [Judge Temin retired prior to sentencing Appellant.
     Appellant’s case was then assigned to the Honorable Benjamin
     Lerner.] On June 21, 2013, following a lengthy hearing, [Judge
     Lerner] sentenced [Appellant] to thirty-five (35) years to life
     imprisonment on the second degree murder bill and concurrent
     prison terms of five (5) to ten (10) years on the robbery and
     conspiracy bills [] and two-and-a-half (2½) to five (5) years on
     the § 6106 bill. The court also imposed a prison term of five (5)
     to ten (10) years for each aggravated assault bill (these
     sentences were ordered to run concurrently to each other but
     consecutively to the murder). No further penalty was imposed
     on the remaining bills. Appellant’s total aggregate sentence was
     forty (40) years to life.

          Appellant filed post-sentence motions, which were denied
     by [the] court on July 5, 2013. Appellant thereafter filed a


                                   -3-
J-S26044-16


     timely appeal. The appeal was dismissed because [Appellant]
     failed to file a docketing statement pursuant to Pa.R.A.P. 3517.

           On February 18, 2015, [the] court granted [Appellant’s]
     request to have his direct appeal rights reinstated nunc pro tunc.
     This timely appeal followed. [Both Appellant and the trial court
     complied with Pa.R.A.P. 1925.]

Trial Court Opinion, 8/7/2015, at 1-4 (citations to notes of testimony and

footnotes omitted).

     Before we address the issues Appellant raises in his brief, we consider

the impact of Appellant’s non-compliance with the appellate briefing

requirements. Rule 2101 of our Rules of Appellate Procedure provides that

an appellant’s brief “shall conform in all material respects with the

requirements of these rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the

appeal or other matter may be quashed or dismissed.” Pa.R.A.P. 2101. In

particular, the argument section of an appellate brief shall include

“discussion and citation of authorities as are deemed pertinent.” Pa.R.A.P.

2119(a). Further, “[i]f reference is made to the pleadings, evidence, charge,

opinion or order, or any other matter appearing in the record, the argument

must set forth, in immediate connection therewith, or in a footnote thereto,

a reference to the place in the record where the matter referred to appears.”

Pa.R.A.P. 2119(c).    Additionally, “[w]hen the finding of, or the refusal to

find, a fact is argued, the argument must contain a synopsis of all the



                                    -4-
J-S26044-16


evidence on the point, with a reference to the place in the record where the

evidence may be found” and “[w]here under the applicable law an issue is

not reviewable on appeal unless raised or preserved below, the argument

must set forth, in immediate connection therewith or in a footnote thereto,

either a specific cross-reference to the page or pages of the statement of the

case which set forth the information relating thereto[.]” Pa.R.A.P. 2119(d),

(e). Appellant’s brief fails to comport with these rules. However, we decline

to dismiss the appeal “outright” or “in its entirety” and instead will consider

whether each issue is sufficiently developed to avoid waiver.

      In his first issue, Appellant argues that the trial court erred “by

allowing   the   Commonwealth     to    repeatedly   engage   in   prosecutorial

misconduct in the presence of the jury despite several warnings.” Appellant’s

Brief at 7.   In support of his argument, Appellant lists eight examples of

alleged misconduct and/or the trial court’s response thereto (some with

pinpoint citations to the record, some without), the cumulative effect of

which, he alleges, should result in a new trial. Id. at 7-8. Appellant then

cites to case law outlining the duties of a prosecutor. Id. at 8. Appellant’s

argument on this point fails to comply with the requirements of Pa.R.A.P.

2119(a) and (d).    Notably absent from his argument on this point is any

actual argument, including, but not limited to, the relevant standard under

which this Court is to review and resolve claims of prosecutorial misconduct.

See e.g. Commonwealth v. Holley, 945 A.2d 241 (Pa. Super. 2008);



                                       -5-
J-S26044-16


Commonwealth v. Judy, 978 A.2d 1015, 1019–1020 (Pa. Super. 2009).

This Court has emphasized that it is the obligation of the appellant to

present arguments that are sufficiently developed for our review. In re

R.D., 44 A.3d 657, 674 (Pa. Super. 2012). “We will not act as counsel and

will not develop arguments on behalf of an appellant.” Id. (quotation

omitted). Accordingly, we find this claim waived.

      Appellant next contends that the trial court erred in denying his motion

to suppress his statement to police. Appellant’s Brief at 10-11.            This

argument suffers from the same deficiencies as the first: although Appellant

claims that his constitutional rights were violated, he fails to develop this

claim in any meaningful way, either by citation to authorities outlining this

Court’s standard for reviewing denials of suppression motions or to the

record itself.   Moreover, as the Commonwealth points out, Appellant has

failed to ensure that a transcript of the suppression hearing at issue was

included in the certified record in violation of Pa.R.A.P. 1911, 1921-1923.1

Commonwealth’s Brief at 18.      Accordingly, we are constrained to find this

claim waived.

      Similarly, Appellant’s third claim, in which he contends that the trial

court erred in denying his motion in limine regarding physical evidence

seized from his jail cell, and his fourth, in which he argues that the trial

court erred in allowing the admission of a cell phone video at trial, are

1
  The record reflects that Appellant requested his trial transcript, but did not
request transcription of the May 2008 suppression hearing.


                                      -6-
J-S26044-16


waived due to his failure to present any meaningful argument on either

point, his failure to provide any citations to the record or to relevant case

law, and, to the extent that either of these claims was raised at the

suppression hearing (a fact that is unclear because of Appellant’s total

failure to provide citations to the record to support his boilerplate

arguments), his failure to provide this Court with the relevant notes of

testimony.

      Appellant’s fifth issue is a single-sentence challenge to the legality of

his sentence: “Act 204 of 2012 is unconstitutional in that the original

purpose of the proposed legislation (i.e., Senate Bill 850) was substantively

altered/amended during the legislative process in direct and clear violation

of Article III, Section 1 of the Pennsylvania Constitution.” Appellant’s Brief at

14. Once more, because he has failed to provide meaningful argument on

this point, we determine Appellant has waived this claim. However, as the

trial court aptly noted:

             In Commonwealth v. Booker, 103 A.2d 325 (Pa. Super.
      2014), the defendant unsuccessfully raised the same issue.
      Booker was convicted of first degree murder and related
      offenses. On appeal, he argued that the statute governing
      murder sentences for offenders under age 18 violated the
      original purpose clause of the state constitution. The Superior
      Court rejected Booker’s claim after considering the bill in
      question, its purposes and the circumstances underlying the
      legislature’s decision to amend the original bill. The Court stated:

                   The original bill, S.B. 850 was to create new
             offenses regarding cyber bullying and sexting by
             minors, modify expungement for, exclude the public
             from, and create referrals to alternative adjudication


                                      -7-
J-S26044-16


           programs following hearings regarding summary
           offenses by minors, and create a presumption of
           indigency in juvenile division proceedings. Whereas
           the final version of the bill modified expungement
           requirements for underage drinking and summary
           offenses by minors, created the new Section 1102.1
           and enacted a new chapter in the Crimes Code to
           create an “Office of the Victim Advocate” to advocate
           for juvenile crime victims. The final bill also excluded
           the public from juvenile summary offense hearings,
           created    referrals    to   alternative    adjudication
           programs for juvenile summary offenses, eliminated
           juvenile summary offenses as a basis for
           dependency, and established five-year intervals for
           parole applications for juvenile sentences under
           Section 1102.1.

     Id. at 335. (citations omitted).

           The Court noted that both the original and final version of
     the bill dealt with amending existing juvenile law. With regard to
     the purpose of the amendment in issue, Section 1102.1, it was
     added in response to the United States Supreme Court’s decision
     in Miller v. Alabama, 567 U.S. ---, 132 S. Ct. 2455, 183 L. Ed. 2d
407 (2012) (holding that a statute requiring a mandatory life
     sentence without the possibility of parole for a juvenile convicted
     of first or second degree murder violates the Eighth
     Amendment’s prohibition of cruel and unusual punishment). Id.

           Although [Appellant] was convicted of second degree
     murder, he was sentenced under the same statute as Booker.
     That statute and the manner in which it was passed present no
     constitutional violations. Accordingly, this claim has no merit.

Trial Court Opinion, 8/7/2015, at 18-19. Accordingly,    even   if    Appellant’s

claim had been preserved properly, he would not be entitled to relief.

     In his sixth issue, Appellant challenges the timing of an interlocutory

appeal filed by the Commonwealth. His argument on this point is as follows.

     In response to the trial court’s aforesaid June 4, 2008 order
     partially granting [Appellant’s] motion       in limine, the


                                    -8-
J-S26044-16


         Commonwealth filed an interlocutory appeal on May 26, 2009.
         Accordingly, because that filing was well beyond the thirty day
         mandate pursuant to Pa.R.A.P. 903(a) and because no
         extraordinary circumstances existed for that delay, such filing
         was untimely despite the February 1, 2011 Superior Court order
         granting the Commonwealth’s appeal.

Appellant’s Brief at 15.

         A   panel   of    this   Court   has   previously    determined       that   “the

Commonwealth had a right to seek reconsideration of the original motion-in-

limine order, and also to file the instant appeal from that order,” and

addressed      on    the     merits   the    substantive     issues   raised     by   the

Commonwealth. Commonwealth v. Ransome, 24 A.3d 441, at *15 (Pa.

Super. 2011) (unpublished memorandum). It is well-settled that “[a]mong

the related but distinct rules which make up the law of the case doctrine are

that: (1) upon remand for further proceedings, a trial court may not alter

the resolution of a legal question previously decided by the appellate court in

the matter[.]” Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995).

Accordingly, as the prior decision of this Court is the law of the case, and

therefore binding on the trial court, Appellant is not entitled to relief on this

issue.

         In his final claim, Appellant asserts a boilerplate, undeveloped

challenge to the weight and sufficiency of the evidence. Appellant’s Brief at

unnumbered page after 15. Appellant makes no attempt to differentiate

between these two concepts. See Commonwealth v. Widmer, 744 A.2d
745, 751-52 (Pa. 2000) (delineating the distinctions between a challenge to


                                            -9-
J-S26044-16


the sufficiency of the evidence and a claim that a verdict is against the

weight of the evidence).

      With respect to sufficiency-of-the-evidence claims, it is well-settled

that the 1925(b) statement must specify the element or elements upon

which the evidence was insufficient, or the claim may be waived.

Commonwealth v. Williams, 959 A.2d 1252, 1257-58 (Pa. Super. 2008).

In his 1925(b) statement, and on appeal, Appellant merely asserts general

sufficiency challenges for each of his twelve convictions, and fails to specify

which element or elements of each crime he is challenging. Appellant’s Brief

at unnumbered page after page 15; Appellant’s Concise Statement,

4/13/2015. We reiterate that this Court will not act as counsel and will not

develop arguments on behalf of an appellant. In re R.D., 44 A.3d at 674.

Accordingly, we are constrained to find Appellant’s sufficiency-of-the-

evidence claims waived.

      We turn next to Appellant’s weight-of-the-evidence challenge.

              The law pertaining to weight of the evidence claims is well-
      settled. The weight of the evidence is a matter exclusively for
      the finder of fact, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses. A new
      trial is not warranted because of a mere conflict in the testimony
      and must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them
      equal weight with all the facts is to deny justice.

            On appeal, our purview is extremely limited and is
      confined to whether the trial court abused its discretion in
      finding that the jury verdict did not shock its conscience. Thus,


                                     - 10 -
J-S26044-16


          appellate review of a weight claim consists of a review of the
          trial court’s exercise of discretion, not a review of the underlying
          question of whether the verdict is against the weight of the
          evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(quotation marks and citations omitted).

          Appellant’s argument is woefully undeveloped as to this point, and is

therefore waived.         Moreover, the trial court determined that, due to the

overwhelming evidence of Appellant’s guilt, the verdict was not against the

weight of the evidence. Trial Court Opinion, 8/7/2015, at 5-10. We have

reviewed the record and discern no abuse of discretion in the trial court’s

finding. Commonwealth v. Rivera, 983 A.2d 1211, 1225 (2009) (holding

that a “trial court’s denial of a motion for a new trial based on a weight of

the evidence claim is the least assailable of its rulings.”) Accordingly, even if

Appellant had preserved properly his weight claim, it would merit him no

relief.

          For all of the foregoing reasons, we affirm Appellant’s judgment of

sentence.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/16/2016



                                         - 11 -